Citation Nr: 1023174	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-18 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1948 to June 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 


FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss 
results from acoustic trauma during service.

2.  The Veteran's tinnitus results from acoustic trauma 
during service.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss disability was 
incurred during service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.385 (2009).

2.  Tinnitus was incurred during service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303(b) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

In general, service connection requires evidence of (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The Veteran contends that he manifests bilateral hearing loss 
and tinnitus disabilities which are related to his in-service 
noise exposure without hearing protection.  The Veteran has 
testified to military duties involving use of rifles, mortars 
and rocket launchers.  Additionally, the Veteran has 
described an event of being in proximity to a concussion 
grenade which exploded near his right ear, resulting in 
temporary hearing loss and tinnitus.  He denies any 
significant noise exposure either before or after service.

In August 2007, the Veteran submitted a statement from a 
former servicemate who corroborated the Veteran's report of a 
grenade explosion during service.

The Veteran's service treatment records (STRs) are 
unavailable and presumed destroyed in a fire at the National 
Personnel Records Center in 1973.  Under such circumstances, 
the Board recognizes that there is a heightened obligation to 
assist the Veteran in the development of the case, a 
heightened obligation to explain findings and conclusions, 
and a heightened duty to consider carefully the benefit of 
the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 
362, 369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 
217 (2005).

The only available STR in this case consists of the Veteran's 
May 1952 separation examination, which reflects a 15/15 
whispered voice test for both ears.  The Veteran denied a 
history of ear, nose and throat troubles.

Post-service, the Veteran was first diagnosed with bilateral 
sensorineural hearing loss, worse on the right, in 1988.  At 
that time, the Veteran described "[m]uch loud exposure 30 
years ago, but army discharge test - WNL."  The Veteran 
further reported some tinnitus in the right ear.  A computed 
tomography (CT) scan of the head ruled out the presence of an 
acoustic neuroma.

The Veteran was afforded VA Compensation and Pension (C&P) 
audiology examination in July 2007.  The Veteran reported 
constant right ear tinnitus since service, and a bilateral 
hearing loss which became most noticeable in the 1970's.  The 
Veteran described a training incident wherein a concussion 
grenade had exploded nearby.  The VA audiologist provided 
opinion that it was less likely as not that the Veteran's 
bilateral hearing loss and tinnitus were caused by or a 
result of noise exposure in service.  In so doing, the 
examiner noted the 15/15 whisper test on separation, the 
Veteran's denial of ear troubles on his report of medical 
history upon separation, and the Veteran's first instance of 
treatment for bilateral hearing loss and tinnitus in 1988.

In April 2010, a private otorhinolaryngologist provided 
opinion that the Veteran manifested severe, bilateral but 
asymmetric sensorineural hearing loss worse on the right 
which was "undoubtedly" due to acoustic trauma sustained 
during service.  This opinion was based upon review of the 
Veteran's history of inservice noise exposure involving a 
concussion grenade with decreased hearing acuity and tinnitus 
thereafter.  The examiner also indicated that the lack of 
significant progression of hearing loss since 1988 ruled out 
underlying causes for the hearing loss other than acoustic 
trauma.

In a supplemental opinion dated June 2010, this private 
physician provided opinion that it was at least as likely as 
not that the Veteran's bilateral hearing loss and tinnitus 
were related to noise exposure during service.  This examiner 
indicated that the whispered voice test conducted at the time 
of separation from service was not considered sufficiently 
sensitive to detect noise-induced hearing loss, and that the 
Veteran's overall findings were consistent with acoustic 
trauma being the cause of his disabilities. 

In reviewing the record, the Board first notes that the 
Veteran's July 2007 VA audiometric examination demonstrated 
auditory thresholds exceeding 40 decibels for the frequencies 
of 2000 Hertz and greater.  Thus, the Veteran manifests a 
bilateral hearing loss disability for VA purposes.  38 C.F.R. 
§ 3.385.  The Veteran has also been diagnosed with tinnitus.

With respect to the lay allegations, the Board finds no 
reason in the record to impeach the allegations of the 
Veteran and his service mate that a concussion grenade had 
exploded within close proximity of the Veteran.  There is 
also no reason to doubt the Veteran's assertion that his 
military duties involved activities such as unprotected noise 
exposure involving rifle fire, mortars and rocket launchers.  

In fact, the Veteran reported "[m]uch" military noise 
exposure to his private examiners in 1988, which is many 
years prior to filing this claim and lends additional 
credibility to his statements.  Thus, the Board finds that 
the Veteran had unprotected noise exposure during service.

The record on appeal contains conflicting assessments 
regarding the likely onset and etiology of the Veteran's 
hearing loss and tinnitus disabilities.  The June 2010 
private examiner provided opinion that the whispered voice 
test conducted at the time of the Veteran's separation from 
service was not a reliable test for detecting noise-induced 
hearing loss.  The examiner further found that the Veteran's 
particular type of hearing loss and lack of progression since 
1988 was consistent with noise-induced hearing loss.  Other 
than service, the Board finds no evidence of record 
indicating significant noise exposure during or after 
service.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Based upon the lay and medical evidence provided, the Board 
finds that any doubt as to whether the Veteran's bilateral 
sensorineural hearing loss and tinnitus results from noise 
exposure during service should be resolved in favor of the 
Veteran.  In addition to missing STRs, the Board has no basis 
to impeach the statements from the Veteran describing 
acoustic trauma during service with at least temporary 
hearing loss and tinnitus at that time.  

The Board further notes that the private 
otorhinolaryngologist opinions meet the requirements for an 
adequate opinion sufficient to award the benefits being 
sought, as they are well-reasoned and based on a factual 
history which the Board finds to be relatively accurate.  See 
generally Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 
Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000)

Accordingly, resolving reasonable doubt in favor of the 
Veteran, the Board finds that the Veteran's bilateral 
sensorineural hearing loss and tinnitus result from acoustic 
trauma during service.  The claims, therefore, are granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.

Service connection for tinnitus is granted.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


